Citation Nr: 0517506	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-28 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that, in pertinent part, denied service 
connection for post-traumatic stress disorder.  In May 2005, 
the veteran testified before the Board at a hearing that was 
held via videoconference from the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran served in Vietnam, during which time he performed 
duties as a combat medic.  Service personnel records show 
that he was awarded a combat medical badge and a bronze star.  

It appears VA records are outstanding.  In May 2005, the 
veteran testified that he had received ongoing psychiatric 
treatment at the VA medical center in Homestead, Florida, 
beginning in approximately February 2005.  These records have 
not been associated with the record on appeal.  The Board 
also notes that the veteran has submitted numerous statements 
indicating that he was hospitalized for PTSD-related 
treatment at Fort Gordon Army Medical Center in 1985.  The RO 
requested records of such hospitalization from Fort Gordon in 
November 2001, and later that month received a reply stating 
that no records were found.  The Board notes that all records 
dated earlier than 10 years prior are stored offsite at a 
facility in St. Louis, Missouri.  It does not appear that 
such records were requested from the facility in St. Louis.  
VA treatment records should be obtained, if available.  See 
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

During the May 2005 hearing the veteran testified, at pages 6 
and 7, that he received private psychiatric treatment for 
PTSD during 2003.  It does not appear that an attempt has 
been made to obtain these records.

Given the veteran's service as a combat medic and his 
testimony that he has been treated for PTSD it is the Board's 
judgment that the veteran should undergo a VA psychiatric 
examination to diagnose or rule out PTSD under the standards 
of DSM-IV.

Accordingly, this case will be REMANDED for the following 
actions:

1.  Please obtain all of the veteran's 
medical records from the VA facility in 
Homestead, Florida from January 2004 to 
the present.  Please contact the 
National Personnel Records Center and 
request that a search be conducted for 
mental hygiene records for any 
psychiatric treatment the veteran 
received at the medical facility at 
Fort Gordon, Georgia, in 1985.   All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.  

2.  Please contact the veteran and 
request that he provide the names and 
addresses of all private health care 
providers from whom he has received 
psychiatric care, including during 
2003.  After obtaining any necessary 
release please contact the identified 
health care providers and request 
copies of all records relating to 
psychiatric treatment provided the 
veteran.

3.  The veteran should be scheduled for 
a VA psychiatric examination for the 
purpose of ascertaining the nature and 
etiology of any acquired psychiatric 
disorder.  The veteran's claims folder 
in its entirety is to be furnished to 
the examiner. The examination is to 
include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological 
testing and PTSD sub-scales, must also 
be accomplished.  All established 
psychiatric diagnoses are then to be 
fully set forth.

Following the examination the 
psychiatrist should opine whether it is 
at least as likely as not that the 
veteran currently meets the DSM-IV 
criterion for a diagnosis of PTSD.  The 
examiner must comment on any diagnoses 
that have previously been offered, and 
why she/he agrees with them.

4.  Then, after ensuring any other 
necessary development has been 
completed, the RO should readjudicate 
the claim for service connection for 
PTSD.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


